IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 15, 2008

                                       No. 07-10230                   Charles R. Fulbruge III
                                                                              Clerk

National Resort Management Corporation; Double Diamond Inc.

                                                  Movants-Appellees
v.

Rachel D. Cortez; Felicia G. Hernandez; Crystal I. Moore;
Teresa D. Morath; Mary Noble

                                                  Claimants-Appellants



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:06-cv-00641


Before JOLLY, HIGGINBOTHAM, and ELROD, Circuit Judges.
PER CURIAM:*
       We VACATE the judgment of the district court and REMAND for
reconsideration in light of the Supreme Court’s decision in Hall Street Associates,
L.L.C. v. Mattel, Inc., 128 S. Ct. 1396 (2008) (holding that, regardless of the
parties’ agreement to the contrary, district courts must review an arbitrator’s
findings of fact and conclusions of law under the highly deferential standard set
forth in 9 U.S.C. § 10(a)).


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.